Title: From Alexander Hamilton to William Heth, 7 June 1792
From: Hamilton, Alexander
To: Heth, William



Private
My Dear Sir
Philadelphia June 7. 1792

The same cause which delayed my answering several of your Official Letters has postponed the acknowlegement of your three private letters of the 5. 27 & 29th of February. The truth is, my situation hitherto has thrown upon me more business than it was possible for me to get through; and the intrigues of faction, to which I have been obliged to be attentive, have added not a little to my burthen. I hope from your friendship the proper allowances for my apparent neglect.
As to the question, which regards the permanency of the custom house at Bermuda Hundred—as far as it turns on the point of having but one Port of entry in the State, you may be perfectly at your ease; but as it respects mercantile accommodation in relation to the best position in the district, I am really at a loss what to say to you. No formal representation has yet come from the Merchants on that point; but if it could be made appear that another situation was truly more convenient to them, City Point, Broadway or any other, it would probably be substituted—and even if they should become clamorous for another, on only colorable pretences, it might happen that an attention to popularity would produce a change.
You must therefore judge on this point from your own knowlege of circumstances and take your measures accordingly. The permanency of a Port of Entry in your district you may confide in.
The event will have relieved you from any anxiety on the subject of a certain exchange of office. It could not have happened without your ascertained consent. I am ignorant whether there was any project of the kind—never having had any intimation of it but from yourself. I have however been witness to so many plots and counterplots so much intrigue and cabal in certain quarters, that I can wonder at nothing.
You speak of a Branch of the Bank at Richmond. On this point I wish your confidential opinion. I take it for granted that it will not be long before a branch will be established either at Richmond Petersburg or Norfolk. I own that I have not data enough to judge which of these places ought to be preferred. Deposits, by Individuals are of very great importance to a Bank. In order to the enjoying of this advantage, it is necessary that the place where it is seated should have a considerable mercantile circulating Capital. This, Norfolk certainly has. Is it the case also with Richmond or Petersburgh & with which of them most? Where do the Merchants who carry on the business of your district principally reside? What is the course of its trade? What are the comparitive advantages of the several places?
As to your personal concerns, as far a[s] real esteem & friendship on my part can be of use to you, or can tend either to your security or advantage, you may firmly count upon it.
Farewell My D Sir
A Hamilton
W Heth Esqr.
